         Case 1:20-cr-00003-KPF Document 171 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             20 Cr. 3-4 (KPF)

HENRY OGBUOKIRI,                                        ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court will hold a change of plea hearing in this matter on May 19,

2021, at 2:00 p.m. The proceeding will be conducted by video conference.

Access instructions will be provided in advance.

      SO ORDERED.

Dated:       April 15, 2021
             New York, New York
                                           ___________________________________
                                               KATHERINE POLK FAILLA
                                               United States District Judge
